Exhibit 99.1 YM BIOSCIENCES INCREASES OFFERING SIZE TO APPROXIMATELY US$17.5 MILLION MISSISSAUGA, Canada -March 8, 2010 -YM BioSciences Inc. (NYSE Amex: YMI, TSX:YM), today announced that the previously announced offering of approximately US$15 million has been increased to approximately US$17.5 million. As previously announced, the offering is a "registered direct" offering of units at a price of US$1.20 per unit. Each unit consists of one common share and one half of one common share purchase warrant.Each whole warrant entitles the holder to acquire one common share at a price of US$1.60 commencing six months from closing for a period of five years from closing. Roth Capital Partners, LLC, served as lead placement agent. Bloom Burton & Co. Inc., Griffin Securities, Inc. and Haywood Securities Inc. served as co-placement agents for the transaction. The funds will be used principally to fund YM's drug development activities and for general corporate purposes.The transaction is expected to close on or about March 10, 2010, pending stock exchange approval. This press release shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of the common shares in any state in which such offer, solicitation or sale would be unlawful prior to the registration or qualification under the securities laws of any such state. About YM BioSciences
